DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.  Applicant argues that Sarkar does not teach at least the feature “the position detector being configured to obtain a position of the received reflected light on the light receiving surface based on distances between the received reflected light and the output terminals”.   Sarkar discloses that detector 204 can be a discrete detector such as four-quadrant detector having four detection regions.  As such, each of the four detection regions provides an electrical signal for indicating a position of the reflected light from the scanned eye.  For example, Sarkar depicts a detected image in Fig. 2B from a detector having only one detection region.  The point of the cornea 124 is indicative of an obtained position of the received reflected light with regard to a single detection region.  A four-quadrant detector would have four detection regions arranged in a 2x2 configuration such that each region provides an electrical signal indicative of the position of the received reflected light which was scanned over the eye from scanner 202.  The claims stand rejected.  

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 8/4/2020 is acknowledged.  Claims 2-4 are withdrawn. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0131766 A1 to He et al (“He”) in view of US Patent Pub. 2016/0166146 A1 to Sarkar.
As to claim 1, He discloses an optical device, comprising: 
a light source that emits light to irradiate an object (¶ 0013; Responsive to emitting the modulated light by the two groups of light sources, the photodetector module receives a return light including at least a partial retroreflected light from an eye of the user.);
a light emission driver that drives the light source to emit light at a predetermined light emission period (¶ 0013; The respective modulated lights emitted by the two groups of light sources are modulated at a substantially same modulation.  The device includes a processor in communication with the photodetector module and the two groups of light sources.); 
a position detector that outputs a detection signal corresponding to reflected light that is the light reflected by the object (¶ 0013; The processor is configured to process an output signal from the photodetector module to determine positional and dimensional parameters of the eye of the user based at least on the received partial retroreflected light.); and 
a signal extractor that extracts, from the detection signal, a signal with a period corresponding to the light emission period by using a reference signal with a period corresponding to the light emission period (¶ 0090; The method 1400 can include a processor to demodulate the detected modulated light, in which only demodulated signals are recorded and stored (e.g. in a memory which can be configured in the demodulation circuitry), and light not of the modulated frequency (or frequencies)  are rejected (1406).  The method 1400 can include a process to read out the stored signals for each pixel, e.g. using a scanning readout circuitry coupled to or included in the demodulation circuitry.  The use of a reference signal is implicit, since for the demodulation process it is necessary that a reference signal is stored in advance in the memory of the demodulation circuitry in order to compare the frequencies of the detected signals with the modulation frequencies of the light sources.), and 
outputs the extracted signal (¶ 0013; The processor is configured to process an output signal from the photodetector module to determine positional and dimensional parameters of the eye of the user based at least on the received partial retroreflected light.). 
He fails to disclose a position detector that includes a continuous light receiving surface configured to receive reflected light that is light reflected by the object and multiple output terminals, the positon detector being configured to 
Sarkar discloses an optical device comprising:  a position detector that includes a continuous light receiving surface configured to receive reflected light that is light reflected by the object and multiple output terminals, the positon detector being configured to obtain a position of the received reflected light on the light receiving surface based on distances between the received light and the output terminals and output a detection signal indicating the position of the received reflected light (¶ 0048; Sarkar discloses discrete detectors (i.e. four quadrant detectors) having four detection regions (output terminals) which continuously measures light reflection of a user’s eye.).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified He with the teachings of Sarkar of a position detector that includes a continuous light receiving surface configured to receive reflected light that is light reflected by the object and multiple output terminals, the positon detector being configured to obtain a position of the received reflected light on the light receiving surface based on distances between the received light and the output terminals and, as suggested by Sarkar thereby similarly using known configurations of position sensitive detectors for detecting objects corresponding to user gaze tracking.  
(¶ 0093);
a multiplier that multiplies the detection signal by the reference signal to obtain a multiplied signal (¶ 0109); and
a filter that extracts at least one of a direct-current component and a low frequency component from the multiplied signal (¶ 0109) (The use of a reference signal is implicit, since the demodulation process it is necessary that a reference signal is stored in advance in the memory of the demodulation circuitry in order to compare the frequencies of the detected signals with the modulation frequencies of the light sources.).
As to claim 6, He discloses wherein the signal extractor extracts the extracted signal with the period that is same as the light emission period by using the reference signal with the period that is same as the light emission period (¶ 0090;  The method 1400 can include a process to demodulate the detected modulated light, in which only demodulated signals are recorded and stored (e.g., in a memory, which can be configured in the demodulation circuitry), and light not of the modulated frequency (or frequencies) are rejected (1406). The method (1400) can include a process to read out the stored signals for each pixel, e.g., using a scanning readout circuitry coupled to or included in the demodulation circuitry" and paragraph 13: "the processor is configured to process an output signal from the photodetector module to determine positional and dimensional parameters of the eye of the user based at least on the received partial retroreflected light." The use of a reference signal is implicit, since for the demodulation process it is necessary that a reference signal is stored in advance in the memory of the demodulation circuitry in order to compare the frequencies of the detected signals with the modulation frequencies of the light sources.).
As to claim 9, He discloses wherein the object is included in an eye (¶ 0013); and the optical device further comprises an output unit that outputs data obtained based on the extracted signal and indicating at least one of a position, an inclination, a radius of curvature, and a surface shape of the object (¶ 0093, “calculate the eye’s position and/or movements”).  
As to claim 10, He fails to disclose wherein the light source includes a surface emitting laser.
Sarkar discloses wherein the light source includes a surface emitting laser (¶ 0069, “VSCEL”).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified He with the teachings of Sarkar wherein the light source includes a surface emitting laser, as suggested by Sarkar thereby similarly using known types of lasers such as surface emitting or pulsed lasers for improving the temporal response of the light sources.  
As to claim 11, Sarkar discloses wherein the light source includes a pulse laser (¶ 0069, “source 402 is modulated”).

Sarkar discloses wherein the position detector includes a two-dimensional position sensitive detector (¶ 0048, “Examples of discrete detectors include detectors having only one detection region, split detectors having two detection regions, four-quadrant detectors having four detection regions, and position-sensitive detectors”).
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified He with the teachings of Sarkar wherein the position detector includes a two-dimensional position sensitive detector, as suggested by Sarkar thereby similarly using two-dimensional position sensitive detectors for improving the detection time of the position sensor.  
As to claim 14, He discloses a head-mounted display, comprising: the optical device as claimed in claim 1 (See Fig. 6B).  
As to claim 15, He discloses an input device, comprising: the optical device as claimed in claim 1 (¶ 0005).  
As to claim 16, Sarkar discloses wherein the light source is a vertical cavity surface emitting laser (¶ 0069).  
As to claim 17, Sarkar discloses wherein the continuous light receiving surface is a light receiving surface that is not divided into pixels (¶ 0048; “The definition of discrete detector explicitly excludes individual pixels, or group pixels, within array devices for collectively providing spatially correlated image information, such as focal-plane arrays, image sensors and the like.”).  


Claims 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0131766 A1 to He et al (“He”) in view of US Patent Pub. 2016/0166146 A1 to Sarkar, and further in view of US Patent Pub. 2007/0159599 A1 to Yamada.
As to claim 7, He in view of Sarkar fails to disclose further comprising:  a reference signal output unit that outputs the reference signal.  
Yamada discloses further comprising:  a reference signal output unit that outputs the reference signal (¶ 0159, “the signal processing circuit 80 generates (or extracts) a sync signal… and delivers the sync signal”).
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified He in view of Sarkar with the teachings of Yamada further comprising:  a reference signal output unit that outputs the reference signal, as suggested by Yamada thereby similarly enhancing the system to use a reference signal which output for controlling the timing and accuracy of detection of the system.  
As to claim 8, Yamada discloses further comprising:  a signal generator (See Fig. 1, 80) that outputs an electric signal with a predetermined period to the light emission driver and the reference signal output unit (¶ 0159).

Yamada discloses a retinal projection display that comprises an optical device (See Fig. 1-2; ¶ 0024).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified He in view of Sarkar with the teachings of Yamada of a retinal projection display comprising an optical device, as suggested by Yamada thereby similarly employing an optical device of He modified in systems comprising such devices especially in retinal projection displays as described by Yamada.  

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0131766 A1 to He et al (“He”) in view of US Patent Pub. 2016/0166146 A1 to Sarkar, and further in view of US Patent Pub. 2009/0103577 A1 to Maeno et al (“Maeno”).
As to claim 18, He in view of Sarkar discloses wherein the position detector further includes the continuous light receiving surface (Sarkar, ¶ 0048), an electric current generated by the received reflected light on the continuous light receiving surface being divided into multiple electric currents according to the distance between the received reflected light and the output terminals (Sarkar, ¶ 0048; Sarkar discloses that detector 204 can be a discrete detector such as four-quadrant detector having four detection regions.  As such, each of the four detection regions provides an electrical signal for indicating a position of the reflected light from the scanned eye.); and the position detector is configured to detect, via the corresponding output terminals, multiple electric signals of the multiple electric currents, and obtain the position of the received reflected light on the light receiving surfaced based on the detected electric signals (Sarkar, ¶ 0048-0052).  
He in view of Sarkar fails to disclose a resistive film provided on the continuous light receiving surface, the position detector is configured to detect electric currents that pass through the resistive film.  
Maeno discloses a position sensitive detector comprising a resistive film provided on the continuous light receiving surface, the position detector is configured to detect electric currents that pass through the resistive film (¶ 0114-0115, 0140).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified He in view of Sarkar with the teachings of Maeno of a resistive film provided on the continuous light receiving surface, the position detector is configured to detect electric currents that pass through the resistive film, as suggested by Maeno thereby similarly using known components for forming position sensitive detectors for measuring electrical signals indicating beam spot position.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624